187 F.3d 1160 (9th Cir. 1999)
FRANCO LOPEZ, a/k/a Eduardo T. Hernandez, Petitioner-Appellant,v.S. FRANK THOMPSON, Respondent-Appellee.
No. 97-35837
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
September 20, 1999

Before: HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by  the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, Lopez v. Thompson, 175 F.3D 1120 (9th Cir. April 27, 1999), is withdrawn.